 

Exhibit 10.10

 

PROMISSORY NOTE

 

$40,000   June 5, 2018

 

FOR VALUE RECEIVED, Anvia Holdings Corp., a Delaware Corporation with an address
at 1125 E Broadway #770, Glendale CA 91205 (referred to herein as “Debtor”),
hereby irrevocably promises and agrees to pay to the order of GHS Investments,
LLC a Nevada Limited Liability Company with an address at 420 Jericho Turnpike,,
Suite 207, Jericho, NY 11753 (“Creditor”), or at such other place as set forth
herein or as designated in writing by the Holder (as defined below) hereof, in
lawful money of the United States of America, the principal sum of Forty
Thousand Dollars ($40,000), together with interest thereon (if any) and other
fees in connection therewith, all in accordance with the terms and conditions
set forth below.

 

1. Interest on the unpaid principal balance hereof will accrue from the date
hereof at the rate of eight percent (8%) per annum, calculated on the basis of a
365-day year and actual days elapsed until the entire outstanding balance and
all interest accrued thereon has been repaid in full.

 

2. Creditor may sell, assign, transfer, pledge or hypothecate this Note and any
or all of its rights and remedies hereunder at any time, with or without notice
to Debtor, to any person or entity. Creditor and its successors and assigns
under this Note are sometimes referred to herein as the “Holder.”

 

3. Full Payment on this Note will be due and payable on or before March 5, 2019.
Payment shall be delivered to Creditor’s address, or to such other address as
directed in writing by the Holder hereof, and shall be made in U.S. Dollars in
immediately available funds.

 

4. Debtor may prepay any amount due hereunder, in whole or in part, at any time
without penalty or premium for such early payment. Debtor shall also be entitled
to offset against this Note any amount owed by Creditor to Debtor, including
without limitation any losses or expenses actually incurred by Debtor as a
result of a breach by Creditor of any of its obligations between Debtor and
Creditor.

 

5. If (a) any payment or delivery required by this Note is not made when due
hereunder, or any obligation or covenant undertaken by Debtor hereunder is not
performed or observed as and when required hereby, (b) Debtor defaults in the
performance of any obligation evidenced by this Note, (c) any representation or
warranty made by Debtor in this Note or any other instrument, agreement or
document delivered by Debtor or any other party for Debtor’s benefit in
connection herewith proves to have been materially false or inaccurate when
made, (d) any event of default occurs under any instrument securing the
obligations evidenced by this Note, or (e) Debtor files an assignment for the
benefit of creditors or for relief under any provisions of the Bankruptcy Code,
or suffers an involuntary petition in bankruptcy or receivership to be filed and
not vacated within 30 days, then the Holder may at its sole option consider the
entire unpaid principal balance and accrued but unpaid interest hereunder at
once become due and payable without notice (time being the essence hereof). The
exercise or failure to exercise such remedy shall not constitute a waiver of the
right to exercise such remedy or preclude the exercise of any other remedy in
the event of any subsequent default, event or circumstance that gives rise to
such right of acceleration.

 

6. In the event Debtor fails to make a payment under this Note on the due date
therefore or otherwise defaults in any obligation under this Note, all amounts
owing and past due hereunder, including without limitation principal (whether by
acceleration or in due course), interest, late fees and other charges, shall
become immediately due, and if permitted by applicable law, bear interest at the
rate of twenty percent (20%) per annum both before and after judgment.

 

7. In the event that any payment under this Note is not made at the time and in
the manner required (whether before or after maturity), Debtor agrees to pay any
and all costs and expenses (regardless of the particular nature thereof and
whether incurred before or after the initiation of suit or before or after
judgment) which may be incurred by Holder in connection with the enforcement of
any of its rights under this Note, including, but not limited to, attorneys’
fees and all costs and expenses of collection.

 

8. All amounts paid by Debtor in respect of amounts due hereunder shall be
applied by Holder in the following order of priority: (a) amounts due and
payable, if any, pursuant to Paragraph 8 above, (b) interest due and payable
hereunder, and (c) the outstanding principal balance hereof.

 

9. Debtor, on behalf of itself and all sureties, guarantors, and endorsers
hereof, if any, hereby waives presentment for payment, demand, and notice of
dishonor and nonpayment of this Note, and consents to any and all extensions of
time, renewals, waivers, or modifications that may be granted by Holder with
respect to the payment or other provisions of this Note, and to the release of
any security, or any part thereof, with or without substitution.

 

   

 

 

10. The failure of Holder in any one or more instances to insist upon strict
performance of any of the terms and provisions of this Note, or to exercise any
option conferred herein shall not be construed as a waiver or relinquishment, to
any extent, of the right to assert or rely upon any such terms, provisions or
options on any future occasion. Debtor shall reimburse the Holder for all costs
associated with collecting this Note, including but not limited to reasonable
Attorney’s fees.

 

11. This Note is delivered in the State of Nevada and shall be governed by and
construed in accordance with the laws of said State, without giving effect to
any conflict of law’s provisions. This Note shall bind the successors and
assigns of Debtor and shall inure to benefit of the successors and assigns of
Creditor.

 

12. This Note constitutes the entire understanding and agreement between the
parties with regard to the subject matters hereof and thereof, and supersedes
and replaces any prior understanding or agreement, oral or written, relating to
such subject matters.

 

IN WITNESS WHEREOF, Debtor has executed this Note on or as of the day and year
first above written.

 

  Anvia Holdings Corp.         /s/ Ali Kasa   Ali Kasa,   President and Chief
Executive Officer

 

   

 

 